Citation Nr: 1037044	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for residuals of a right 
wrist laceration.

4.  Entitlement to service connection for dermatomyositis.

5.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor with tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to December 
1977.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from October 2004 and February 2006 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

In April 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.


The issues of entitlement to service connection for right knee 
disorder, left ankle disorder, dermatomyositis, and residuals of 
right wrist laceration and an increased rating for tinea 
versicolor are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1999 rating decision (the Veteran 
was notified on December 20, 1999), the RO denied the Veteran's 
request to reopen a claim of entitlement to service connection 
for a right knee disorder (which was originally denied by an 
October 1992 rating decision) on the bases of in service 
treatment resolved with no further in service treatment and no 
chronic disability at separation from service and no medical 
nexus to service.

2.  Evidence submitted subsequent to the December 1999 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
service connection for a right knee disorder.

3.  In an unappealed December 1999 rating decision (the Veteran 
was notified on December 20, 1999), the RO denied the Veteran's 
request to reopen a claim of entitlement to service connection 
for a left ankle disorder (which was originally denied by a July 
1982 rating decision) on the bases that an in-service injury did 
not produce a chronic disability and that there was no medical 
nexus to service.

4.  Evidence submitted subsequent to the December 1999 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
service connection for a left ankle disorder.


CONCLUSIONS OF LAW

1.  The RO's December 1999 rating decision is final as to the 
claim of service connection for a right knee disorder.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.  
§ 20.1103 (2009).

2.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  

3.  The RO's December 1999 rating decision is final as to the 
claim of service connection for a left ankle disorder.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.  
§ 20.1103 (2009).


4.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a left ankle 
disorder.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The VCAA applies 
to the instant claims.  

Inasmuch as the determination below constitutes a full grant of 
the claim to reopen the claims for service connection for right 
knee and left ankle disorders, there is no reason to belabor the 
impact of the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
on these matters, since any error in notice or assistance is 
harmless.  However, it is reiterated that additional development, 
prior to consideration of the reopened claims for service 
connection for right knee and left ankle disorders, on the merits 
(de novo), will be addressed in the REMAND section below.

Law

Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002);  
38 C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.   
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

New and material evidence 

Following notification of an initial review and adverse 
determination by the RO, a Notice of Disagreement (NOD) must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2009).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156.  In the December 1999 rating decision, the RO 
found that new and material evidence had not been submitted to 
reopen claims for service connection for right knee and left 
ankle disabilities.  In the April 2007 statement of the case, the 
RO determined that new and material evidence was submitted and it 
reopened these claims, but it then denied the claims on the 
merits.  

Nevertheless, the question of whether new and material evidence 
has been received to reopen a claim must be addressed in the 
first instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claims 
accordingly.  

It should be pointed out that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  There was a new provision,  
38 C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for claims 
filed on or after August 29, 2001.  In this case, the appellant's 
claim to reopen his claims for entitlement to service connection 
for right knee and left ankle disorders was received in 2005.  As 
such, the "new" provision is for application in this case and 
is set forth below.  

"New" evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been received, 
the credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation, however, cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the term "factual basis" is 
defined as being the Veteran's underlying disease or injury, 
rather than as symptoms of that disease or injury.  Boggs v. 
Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on 
distinctly diagnosed diseases or injuries must be considered as 
separate and distinct claims.  Id. at 1335.

Analysis - New and Material Evidence Claims

Historically, the Veteran's original claim for service connection 
for a right knee disability was denied by an October 1992 rating 
decision.  This rating decision stated that the claim was denied 
because the Veteran's December 1976 treatment for right knee pain 
resolved with no further treatment required in service and no 
evidence of a chronic right knee disability at separation from 
service.  The Veteran was notified of this decision via letter 
dated October 26, 1992.  The appellant did not perfect an appeal 
of this decision, and it became final.  38 U.S.C.A. § 7105.  
Thereafter, the Veteran sought to reopen the claim for service 
connection for a right knee disability in 1999.  A December 1999 
rating decision found that the submitted VA treatment records did 
not show that the Veteran's current right knee disability was 
related to the incident of in-service knee pain; therefore, the 
RO did not reopen the claim.  The Veteran was notified of the 
December 1999 rating decision via letter dated December 20, 1999.  
The appellant did not perfect an appeal of this decision, and it 
also became final.  38 U.S.C.A. § 7105.  

Regarding the claim for service connection for a left ankle 
disability, the Veteran's original claim for this disability was 
denied by a July 1982 rating decision because there was no 
indication that the left ankle injury in service produced chronic 
disabling residuals and there was no left ankle disability found 
on the last examination.  The Veteran was notified of this 
decision via letter dated July 28, 1982.  The appellant did not 
perfect an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105.  The Veteran sought to reopen the claim for 
service connection for a left ankle disability in 1990.  An 
October 1990 rating decision found that the submitted treatment 
records were not new and material and the claim was not reopened.  
The Veteran was notified of the October 1990 rating decision via 
letter dated October 22, 1990.  The appellant did not perfect an 
appeal of this decision, and it became final.  38 U.S.C.A. 
§ 7105.  The Veteran again sought to reopen his claim for service 
connection for a left ankle disability in 1996.  The RO, via an 
August 1996 rating decision, found that new and material evidence 
had not been submitted and it did not reopen the claim.  The RO 
found that none of the medical evidence showed any relationship 
to military service, which ended approximately 12 years prior to 
a work-related injury that occurred in 1989.  The Veteran was 
notified of the August 1996 rating decision via letter dated 
August 23, 1996.  The appellant did not perfect an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105.  Most 
recently, the Veteran submitted a claim to reopen his claim for 
service connection for a left ankle disability in 1999.  In the 
December 1999 rating decision noted above, the RO determined that 
new and material evidence had not been submitted and did not 
reopen the claim.  In doing so, the RO noted that the treatment 
records received did not show service incurrence.  As previously 
discussed, the Veteran did not perfect an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final denial 
of the claims, in December 1999, includes the Veteran's service 
treatment records, which include a report of the Veteran's 
January 1976 enlistment examination.  The Veteran was found to be 
physically normal in regard to the knees and ankles.  An entry in 
his service treatment records, dated December 20, 1976, indicates 
that the Veteran complained of right knee pain upon awaking.  No 
history of trauma was noted.  There was slight tenderness on the 
medial side.  The treatment plan was heat, an ace wrap, and light 
duty for 24 hours.  Another entry in the service treatment 
records, dated May 2, 1977, indicates that the Veteran complained 
of left ankle pain after he was descending a ladder and slipped, 
causing injury.  The December 1977 separation examination report 
reflects that the Veteran was evaluated as physically normal in 
all pertinent areas.  

After the Veteran's confirmed active service, an April 1980 VA 
examination report reflects that the Veteran had full range of 
movement of back and extremities upon musculoskeletal 
examination.  A June 1982 VA examination report notes a diagnosis 
of a history of left ankle sprain with partial tear or stretch of 
the lateral ankle ligaments with mild residuals of fibrosis 
giving some mild amount of aching pain with strenuous activity.  
It was noted that the Veteran was essentially normal to 
examination with mild impairment of ankle function.  Left ankle 
X-rays at that time revealed a normal impression.  Additionally, 
the record, at the time of the last final denial in December 
1999, contained multiple medical records concerning a left ankle 
injury that occurred on October 3, 1989, while he was employed by 
the United States Post Office.  A September 1998 VA treatment 
record reflects that the Veteran was seen for complaints of pain 
and swelling of the right knee and left ankle.

The evidence added to the record subsequent to the last final 
denial, in December 1999, includes the Veteran's testimony 
provided at the April 2008 Travel Board hearing.  The Veteran 
testified that after he injured his right knee he treated it with 
Ace bandages and aspirin throughout the remainder of his tour in 
the Navy.  (See April 2008 Board Transcript "Tr." at 14.)  He 
also testified that his knee pain started on active duty and that 
he has been self-medicating since his discharge from service.  
(Id.)  He indicated that the same type of knee pain he had on 
active duty has plagued him from discharge to present.  (Id. at 
15.)  He further testified that he sought treatment at the VA 
medical center (VAMC) in Dallas, Texas, when the need arose.  
(Id.)  Similarly, the Veteran testified that he has had left 
ankle pain from his initial in-service injury to the present.  
(Id. at 16-17.)  He also testified that his left ankle was 
treated with a bandage and aspirin.  (Id. at 16.)  After he 
testified about a post-service injury to his left ankle in 1989, 
the Veteran indicated that it was his testimony that his ankle 
was already in a weakened state because of the in-service left 
ankle injury.  (Id. at 18.)  

Additionally, a January 2002 VA treatment record reflects that 
the Veteran reported complaints of pain to the right knee and 
left ankle that started in 1977, in service.  A December 2004 
private treatment record indicates that the Veteran was seen for 
chronic pain in his bilateral knees and ankles.  A May 2005 VA 
treatment record reflects the Veteran's complaint of multiple 
joint pains, to include the left ankle and right knee.

The RO denied the Veteran's right knee claim in December 1999 
because it found that there was no evidence that the Veteran's 
current right knee disability was related to the incident of in-
service knee pain.  The December 1999 rating decision also denied 
reopening of the left ankle claim because the evidence did not 
show that it was incurred in service.  After reviewing the 
evidence added to the record since the last final denial in 
December 1999, the Board finds that new and material evidence has 
been received to reopen the claims for right knee and left ankle 
disabilities.  In particular, the aforementioned testimony 
provided by the Veteran in April 2008 provides competent lay 
evidence of continuity of symptomalogy (i.e., pain) regarding his 
right knee and left ankle disabilities.  The December 2004 
private treatment and May 2005 VA treatment records further 
support this proposition.  The Veteran also testified that he 
self-treated these disabilities with bandages and over-the-
counter pain relievers.  The Board finds this evidence is not 
cumulative and redundant because it had not been submitted before 
to agency decision-makers.  Thus, it is new.

As the April 2008 testimony provides evidence of an indication 
that these disabilities or symptoms may be associated with the 
Veteran's service, it relates to unestablished facts necessary to 
substantiate the claims, i.e., nexus evidence establishing a 
connection between service and the current disabilities.  The 
Board notes that the credibility of the newly submitted evidence 
is presumed in determining whether or not to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence 
raises a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  Accordingly, the additional 
evidence is also material.  As new and material evidence has been 
received, the claims for service connection for right knee and 
left ankle disabilities are reopened.  To this extent the claims 
are granted, and are further addressed in the remand portion of 
this decision below.  


ORDER

Since new and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened, and the appeal is allowed to 
this extent only.

Since new and material evidence has been received to reopen the 
claim of entitlement to service connection for a left ankle 
disorder, the claim is reopened, and the appeal is allowed to 
this extent only.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims for service connection 
for right knee and left ankle disorders, as well as original 
service connection claims for residuals of right wrist laceration 
and dermatomyositis, and an increased rating claim for tinea 
versicolor.  38 C.F.R. § 19.9 (2009).  The following further 
development is required.

Social Security Administration (SSA) records

A March 2005 VA mental treatment record reflects that the Veteran 
is unemployed and in receipt of Supplemental Security Income 
(SSI) benefits.  Benefits administered by the SSA include age-
related or retirement benefits, disability benefits, and SSI.  
42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002).  SSI benefits 
are based on age, disability, and income and resource limits.  
42 U.S.C.A. § 1382; 20 C.F.R. § 416.920 (2009).  Disability 
benefits from the SSA continue as long as the medical conditions 
have not improved and the claimant cannot work.  When a claimant 
reaches full retirement age, the disability benefits convert to 
retirement benefits.  42 U.S.C.A. § 402(a).  Where VA has actual 
notice that an appellant is receiving disability benefits from 
the SSA, the duty to assist requires VA to obtain a copy of the 
decision and the supporting medical records upon which the award 
was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  VA needs to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, to 
include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a 
reasonable possibility exists that these SSA records are relevant 
to the Veteran's claim, VA is required to assist the Veteran in 
obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose 
of § 5103A are those that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim."  Id. at 1321.  A 
review of the record reveals that VA has not attempted to obtain 
these federal records of which VA is on notice.  As the March 
2005 VA treatment record indicates that the Veteran is in receipt 
of SSI benefits, the Board finds that a remand is required to 
obtain outstanding SSA records.

Right Knee and Left Ankle Disabilities

Regarding the reopened claims for service connection for right 
knee and left ankle disabilities, the Board finds that a remand 
for a VA examination to obtain medical opinions also is 
necessary.  The Veteran was provided a VA examination for these 
disabilities in September 2006.  The VA physician provided 
negative nexus opinions for these in a February 2007 addendum 
report after receiving the Veteran's claims folder for review 
(the claims folder was not available at the time of the September 
2006 VA examination).  After reviewing the record regarding these 
service connection claims on the merits, de novo, the Board finds 
that the September 2006 VA examination and February 2007 addendum 
are inadequate.  Inadequate medical examinations include 
examinations that contain only data and conclusions, do not 
provide an etiological opinion, are not based upon a review of 
medical records, or provide unsupported conclusions.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).

Here, the VA physician stated that the Veteran was treated for a 
sprain of the knee one time on December 20, 1976, in service.  It 
was indicated that there was no other treatment; therefore, the 
VA examiner could not relate the Veteran's current knee pain to 
the sprain in 1976.  This VA examiner did not have the 
opportunity to consider the Veteran's subsequent April 2008 
testimony of continuous right knee pain since service and his 
self-medication with aspirin and treatment with bandages.  The VA 
examiner also did not provide any explanation or rationale for 
the negative medical opinion other than that there were "no other 
treatments" which has been shown to be an inaccurate factual 
premise.  Similarly, the VA examiner provided only a conclusory 
negative nexus opinion regarding the Veteran's left ankle 
disability.  The VA examiner stated that the Veteran's "ankle 
injury was a work injury in 1989; therefore [I] cannot relate his 
ankle problem to military service."  Besides being unsupported, 
the examiner failed to discuss the significance of the May 1977 
service treatment record reflecting that the Veteran was seen for 
complaints of left ankle pain after slipping off a ladder during 
service and if this in-service injury could have made his ankle 
more susceptible to later injury.  Further, even though the VA 
examiner related the Veteran's left ankle disability to his 1989 
work injury, this does not preclude the medical possibility that 
his current left ankle disability was first incurred in service 
and later reinjured following service.  Since the examiner did 
not in any way address this possibility, the unsupported opinion 
that was provided is not sufficient to satisfy the duty to 
assist.  

In that regard, it is further noted that the Board may not rely 
on a medical examiner's conclusory statements if they lack 
supporting analysis.  Stefl, 21 Vet. App. at 125 (stating that 
Board may not assess probative value of "a mere conclusion by a 
medical doctor").  A medical opinion must be "based upon 
consideration of the Veteran's prior medical history and 
examinations and also describe[ ] the disability, if any, in 
sufficient detail so that the Board's 'evaluation of the claimed 
disability will be a fully informed one.'"  Id. at 123 (quoting 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Further, a 
physician providing a nexus opinion must be "informed of the 
relevant facts."  Nieves-Rodriguez, 22 Vet. App. at 303.  As the 
Board is prohibited from providing its own unsubstantiated 
medical opinions, the above findings require further review by a 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, a remand is required to obtain a new 
examination with medical nexus opinions regarding the Veteran's 
current right knee and left ankle disabilities with thorough 
supporting rationales.

Right Wrist Laceration

Regarding the service connection claim for residuals of a right 
wrist laceration, the Veteran is claiming he stepped on a 
basketball, fell, and while bracing himself, his hand went 
through a glass window in his garage at his house.  (See April 
2008 Tr. at 3.)  The Veteran testified that he was "in the status 
of going on [his] two week reserve."  (Id.)   He stated that he 
went to the VA for treatment and that he had stitches taken out 
during his two weeks of Reserve training.  (Id.)  The Veteran, 
facilitated by his representative's questioning, testified that 
if it were not for this military order, he would not have been 
packing to report to his duty station in Oakland, California.  
(Id. at 4.)  

The records currently associated with the claims file regarding 
the Veteran's Naval Reserve service indicate that he earned four 
points for the period from January 1, 1983 to March 31, 1983, 
which included four drills, while he was with MSCO Korea 111.  
See Record of Naval Reserve Service, NAVPERS 1070/611.  A VA Form 
10-10m, Medical Certificate, dated February 16, 1983, indicates 
that the Veteran complained of falling through a garage window 
and cutting his right forearm that day.  Another VA Form 10-10m, 
dated March 11, 1983, indicates that the Veteran was seen for a 
follow-up examination regarding his right wrist laceration of 
February 16, 1983.  The diagnosis at that time was healed right 
wrist laceration.

While medical records associated with the Veteran's right wrist 
injury in 1983 have been associated with claims file, the record 
does not contain specific military records to ascertain whether 
the Veteran was on active duty for training at the time of his 
right wrist injury in February 1983.  As such, the Board finds 
that a remand is warranted to verify if the Veteran was on active 
service at the time of this incident.  Additionally, the Board 
notes that a Line of Duty report (if created) regarding the 
Veteran's claimed February 1983 right wrist injury has not been 
associated with the record.  On remand, therefore, the Board 
finds that efforts should be made to locate this information and, 
if created, report.

Dermatomyositis

Regarding the service connection claim for dermatomyositis, the 
Veteran asserts that his symptoms began in service after he was 
exposed to jet fuel in the shower system of the aircraft carrier, 
the USS Independence.  (See April 2008 Tr. at 8-9.)  The Board 
finds that a remand is required to obtain an adequate medical 
examination to assess his dermatomyositis.  Once VA provides an 
examination in a service connection claim, the examination must 
be adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As noted above, inadequate medical examinations include 
examinations that contain only data and conclusions, do not 
provide an etiological opinion, are not based upon a review of 
medical records, or provide unsupported conclusions.  Nieves-
Rodriguez, 22 Vet. App. at 304; Barr, 21 Vet. App. at 311; Stefl, 
21 Vet. App. at 124.

Here, a September 2006 VA joints examiner diagnosed 
dermatomyositis, but failed to provide a nexus opinion.  
Additionally, the September 2006 VA joints examination report 
indicates that the Veteran's claims file was not present for the 
examiner to review.  The examiner noted that an opinion would be 
rendered after the claims file was reviewed.  As noted above, the 
VA examiner reviewed the claims file and provided nexus opinions 
regarding the Veteran's right knee and left ankle.  The examiner, 
however, failed to provide a nexus opinion regarding the 
diagnosis of dermatomyositis made upon examination in September 
2006.  A medical opinion must be "based upon consideration of the 
Veteran's prior medical history and examinations and also 
describe[ ] the disability, if any, in sufficient detail so that 
the Board's 'evaluation of the claimed disability will be a fully 
informed one.'"  Stefl, 21 Vet. App. at 123 (quoting Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, a remand is 
required to obtain a new examination and a medical opinion with a 
thorough rationale.  

In this regard, the Board has further considered the requests of 
the appellant's representative at the April 2008 Travel Board 
hearing that the Board obtain an independent medical expert (IME) 
opinion to determine whether the Veteran's dermatomyositis is 
related to his military service.  (See Tr. at 2-3, 7, 25-26).  A 
claimant or his representative can request that the Board obtain 
an IME opinion, and the request will be granted upon a showing of 
good cause, such as the identification of a complex or 
controversial medical or legal issue involved in the appeal that 
warrants obtaining such an opinion.  38 C.F.R. § 20.902 (2009).  
After consideration of the argument advanced by the appellant's 
representative, the Board concludes that, at this time, referring 
this issue for an IME opinion is not warranted because the 
appellant has not shown good cause that a complex or 
controversial medical or legal issue is involved in this appeal.  
The Board acknowledges the Veteran's contention that he has been 
misdiagnosed; however, the record, at this point, does not 
currently contain evidence to reflect such misdiagnosis.  
Additionally, the Board finds, as discussed above, that an 
adequate VA examination and medical opinion has yet to be 
obtained on this service connection issue.  Therefore, the 
Board's current review of the record does not disclose that there 
is a complex or controversial medical or legal issue in this case 
to warrant referral for an IME opinion.  38 C.F.R. § 20.901(d).  
In the event that the Veteran's claim continues to be denied on 
remand and is subsequently returned to the Board, the Veteran is 
invited to reassert this request for an IME opinion if it is 
still felt to be required at that time.  

Tinea Versicolor with Tinea Cruris

The Veteran also seeks a disability evaluation in excess of 10 
percent for his service-connected tinea versicolor with tinea 
cruris.  At the April 2008 Travel Board hearing, the Veteran 
testified that his anxiety disorder had worsened since his last 
VA examination in July 2005.  (See Transcript "Tr." at 20.)  
The Veteran specifically testified that his rash had spread 
downward toward his buttock.  (Id. at 19.)  The Veteran also 
testified that he receives current treatment at the Dallas VA 
medical center.  (Id. at 12.)  The Board notes that VA's duty to 
assist includes providing a medical examination and/or obtaining 
a medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Where the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
foregoing testimony and the lack of a contemporaneous VA 
examination, the Board finds that an additional VA examination is 
necessary prior to appellate adjudication of this issue.  

A review of the record also reveals that the most recent VA 
treatment records for the Veteran are dated in March 2008.  As 
such, the Board finds that any VA treatment records since then 
should be associated with the claims file.  In this regard, it is 
noted that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
requests should be made to locate any contemporaneous VA 
treatment records and associate them with the Veteran's VA claims 
folder as they could provide a better picture of the current 
status of the Veteran's service-connected skin disability.

VCAA

As a final matter, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009) have been interpreted to apply to all 
aspects of claims, to include the element of assignment of 
disability rating and an effective date in the event of award of 
the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
appellant has been provided with a VCAA notice letter addressing 
the requirements set forth in Dingess/Hartman, the Board finds 
that corrective notice should be sent to the Veteran to so 
comply.



Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter 
for all claims on appeal with an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the Veteran supply the 
dates, within as narrow a range as 
possible, concerning when he was on the USS 
Independence regarding his claim that jet 
fuel came through the shower system.  In 
accordance with the information supplied by 
the Veteran, conduct appropriate research 
to corroborate this incident on the USS 
Independence via decks logs or any other 
appropriate means or repositories.  
Document all searches and responses in the 
record.  

3.  Obtain all of the Veteran's VA 
treatment records and progress reports from 
March 2008 until the present located at the 
VAMC in Dallas, Texas, or any other VA 
facility where the Veteran received 
treatment regarding his tinea versicolor 
with tinea cruris.  If no records are 
available, the claims folder must indicate 
this fact and the Veteran should be 
notified in accordance with 38 C.F.R. 
§ 3.159(e).

4.  Contact the Social Security 
Administration and obtain a copy of any 
records concerning the Veteran's SSI 
benefits, including any medical records 
used to make the decision to award these or 
any other SSA benefits.  If the search for 
these records yields negative results, this 
fact should be clearly noted in the claims 
folder via a memorandum to the file.  If 
the records are unobtainable, the claims 
folder must indicate this fact and the 
Veteran should be notified in accordance 
with 38 C.F.R. § 3.159(e).

5.  Verify the Veteran's duty status at the 
time of his right wrist injury sustained on 
February 16, 1983, specifically, whether 
the Veteran was on ACDUTRA, INACDUTRA, or 
traveling to or from such duty, by 
searching the appropriate repositories.  
The record indicates that he was with MSCO 
Korea 111 from January 1983 to March 1983.  
In requesting this information, the RO/AMC 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

Additionally, search all appropriate 
repositories for a Line of Duty report 
regarding the Veteran's claimed February 
1983 right wrist injury/incident.  

Document all searches and responses in the 
record.  

6.  After all outstanding records have been 
associated with the claims file, the 
Veteran should be scheduled for a VA 
foot/joint examination for purposes of 
determining the current nature, extent and 
etiology of his current right knee and left 
ankle disabilities.  All appropriate tests 
and studies (and consultations, if 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent or greater 
probability) that the Veteran's current 
right knee disability is related to an 
event, injury, or disease in service, or if 
any arthritis of the right knee was 
manifested to a compensable degree within 
one year of his separation from service.  

The examiner must also provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent or greater 
probability) that the Veteran's current 
left ankle disability is related to an 
event, injury, or disease in service, or if 
any arthritis of the left ankle was 
manifested to a compensable degree within 
one year of his separation from service.  
As part of providing this opinion, the 
examiner is specifically asked to review 
and discuss the medical records associated 
with the claims file concerning the 
Veteran's post-service left ankle injury in 
October 1989.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, to 
include reference to relevant evidence of 
record as appropriate, should be provided 
for all opinions expressed.  If the 
examiner is unable to provide a requested 
opinion, a supporting rationale must be 
given concerning why the opinion cannot be 
provided.

7.  After all outstanding records have been 
associated with the claims file, the 
Veteran should be scheduled for an 
appropriate VA examination for purposes of 
determining the current nature, extent and 
etiology of his dermatomyositis.  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner must also provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent or greater 
probability) that the Veteran's currently 
diagnosed dermatomyositis is related to an 
event, injury, or disease in service.  The 
examiner is specifically asked to review 
and discuss the medical records associated 
with the claims file concerning the 
Veteran's post-service diagnosis of, and 
treatment for, dermatomyositis, as part of 
providing the requested opinion.  

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale, to 
include reference to relevant evidence of 
record as appropriate, should be provided 
for all opinions expressed.  If the 
examiner is unable to provide a requested 
opinion, a supporting rationale must be 
given concerning why the opinion cannot be 
provided.

8.  Once all available medical records have 
been obtained and associated with the 
claims file, schedule the Veteran for a VA 
skin examination with the appropriate VA 
medical facility for the purpose of 
determining the current severity of his 
service-connected tinea versicolor with 
tinea cruris.  All necessary tests should 
be performed, to include any diagnostic 
tests, and all clinical manifestations 
should be reported in detail.  

The VA examiner is asked to address the 
percent of the entire body affected, the 
percent of the exposed areas affected, and 
the use of any systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12-month period.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale 
should be provided for all opinions 
expressed.  

9.  Thereafter, readjudicate the issues on 
appeal, considering all evidence of record.  
If any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Claims that are remanded by the 
Board for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2009).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


